Title: From Alexander Hamilton to Rufus King, [20 August 1787]
From: Hamilton, Alexander
To: King, Rufus



Dr Sir
[New York, August 20, 1787]

Since my arrival here, I have written to my colleagues, informing them, that if either of them would come down I would accompany him to Philadelphia. So much for the sake of propriety and public opinion.
In the mean time if any material alteration should happen to be made in the plan now before the Convention, I will be obliged to you for a communication of it. I will also be obliged to you to let me know when your conclusion is at hand; for I would choose to be present at that time.
I remain with sincere regard   Yr. Obed Servt
A Hamilton
Aug. 20. 87

